Citation Nr: 1745435	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-62 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer effective April 1, 2013. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Phoenix, Arizona, Regional Office (RO). The RO in Oakland, California has current jurisdiction. In March 2017, the Board remanded the appeal to the RO for additional development.

The Veteran was granted a temporary 100 percent rating during his treatment for prostate cancer effective February 2013 to April 2013. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's intermittent incontinence is not a residual of the Veteran's prostate cancer.


CONCLUSION OF LAW

The criteria for a initial compensable rating, since April 1, 2013, for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b ,Diagnostic Code 7528 (2016). Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b , Diagnostic Code 7528, Note (2016).

Voiding dysfunction is rated base upon urine leakage, frequency, or obstructed voiding. Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day. A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day. A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. Id. 

The Veteran provided a DBQ in January 2013. The Veteran reported that he was diagnosed with prostate cancer in March 2012 and received radiation treatment from July 2012 to September 2012. The clinician indicated the Veteran does not have any residual conditions from his prostate cancer, including a voiding dysfunction. 

In the Veteran's August 2014 notice of disagreement, the Veteran indicated that he was seeking a 20 percent rating for frequency of urination as a residual of his service-connected prostate cancer. 

In a December 2016 VA treatment note the Veteran denied problems with his bowels or urine. In a separate December 2016 VA treatment note the Veteran denied bowel and bladder incontinence. 

In January 2017, the Veteran was afforded a VA examination. The Veteran reported treatment for prostate cancer in 2012. The examiner noted the Veteran did not experience voiding dysfunction, renal dysfunction, or other residual conditions or complications. The examiner noted the Veteran has dementia and an unspecified psychiatric illness and was housed in the Napa valley mental hospital prior to incarceration. The examiner noted the Veteran was released from jail in December 2016. 

In a January 2017 VA treatment note the Veteran indicated that he has intermittent incontinence of his bladder.

In May 2017, the Veteran was afforded a VA addendum opinion from the same examiner who provided the January 2017 opinion. The examiner was asked to clarify whether prostate cancer is associated with the Veteran's potential voiding dysfunction. The examiner noted the intermittent incontinence was more likely caused by the Veteran's age, dementia, and history of a stroke. 

The Board has considered the Veteran's assertions that his intermittent incontinence is the residual of his prostate cancer. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's incontinence originated as a result of his prostate cancer. The Veteran offered his own Disability Benefits Questionnaire (DBQ) and has been afforded a VA examination with an addendum opinion. The clinician who completed the January 2013 DBQ stated the Veteran has no prostate cancer residuals. The examiner responsible for the January 2017 and May 2017 VA examinations opined that the Veteran's incontinence is related to his age, dementia, and history of a stroke. There is no competent medical evidence to connect the Veteran's incontinence to his prostate cancer. Therefore, a compensable rating is not warranted and the claim is denied.

ORDER

Entitlement to an initial compensable rating for residuals of prostate cancer since April 1, 2013, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


